Order and judgment (one paper), Supreme Court, New York County (Walter Schackman, J.), entered July 15, 1994, which granted respondent landlord’s motion to confirm that portion of the arbitration award relating to water charges due under petitioner tenant’s lease, unanimously affirmed, with costs.
The order and judgment on appeal merely confirms that aspect of the award that by a prior order had been severed from the proceeding and remanded to the arbitrator for clarification, namely, the arbitrator’s calculation of petitioner’s share of the building’s water charges. Accordingly, the other controversies between the parties raised by petitioner are not reviewable in the context of this proceeding (Grullon v Servair, Inc., 121 AD2d 502, lv denied 69 NY2d 608). Petitioner fails to show any basis for vacating or modifying the award insofar as it relates to water charges. Concur—Murphy, P. J., Rubin, Kupferman and Ross, JJ.